Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following a Non-Final Rejection dated November 26, 2021.   An interview was held on January 13, 2022 to discuss both §§101 and 103.  That interview did not result in an agreement on allowance.  However, the examiner agreed to propose additional claim language that, most likely, would constitute eligible subject matter.  A proposed amendment was provided and discussed in subsequent interviews.   Amendments directed to §103 were also provided.
	Following a subsequent search, agreement was reached on amended, allowable claims on February 25, 2022.   On that date, Applicant’s attorney, Daniel Kwok, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
	Accordingly, Claims 1 - 20 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  
	A statement of Reasons for Allowance is set forth below.
	
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Daniel Kwok, Applicant’s Attorney of Record, on February 25, 2022.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 
	
	1.	(Currently Amended) A platform testing system usable for migrating functionalities of a first hosting platform associated with a service provider to a second hosting platform associated with the service provider, wherein the first hosting platform is configured to provide transaction services to user computing devices in a plurality of domains via an electronic communication network, wherein each domain in the plurality of domains is associated with a distinct online service provided by a distinct application of the first hosting platform, wherein the platform testing system is configured to test and validate the functionalities in the second hosting platform by shadow testing the second hosting platform across the plurality of domains over a period of time, and wherein the platform testing system comprises 
a non-transitory memory; and
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the platform testing system to perform operations comprising:
monitoring, by a platform testing module of the platform testing system, responses from the first and second hosting platforms during processing transaction requests across the plurality of domains;
determining, based on the responses from the first and second hosting platforms, a set of validation criteria for validating the functionalities in the second hosting platform across the plurality of domains, wherein the set of validation criteria comprises critical validation criteria and non-critical validation criteria;
storing the set of validation criteria in a data storage;
providing, by a platform testing module of the platform testing system, a user interface that enables designated users with domain knowledge to modify the set of validation criteria;
generating, by the platform testing module, a correlation table for modifying transaction requests for the second hosting platform based at least in part on the modified set of validation criteria and the responses from the first and second hosting platforms, wherein the correlation table comprises a mapping between first request attribute values associated with the first hosting platform and second request attribute values associated with the second hosting platform;
storing the correlation table in the data storage;
 intercepting, by the platform testing module, associated with a first domain in the plurality of domains and intended for the first hosting platform;
determining, by the platform testing module and based on the correlation table, whether a modification to the first transaction request is required to test a functionality associated with the first transaction request in the second hosting platform;
in response to determining that the modification to the first transaction request is required, generating, by the platform testing module, a second transaction request based on the first transaction request and the correlation table, wherein the generating the second transaction request comprises modifying the first transaction request based on a record in the correlation table;
transmitting the first transaction request to the first hosting platform;
transmitting the second transaction request to the second hosting platform;
receiving, from the first hosting platform 
receiving, from the second hosting platform 
determining a difference between the first response and the second response;
determining whether the difference satisfies a first subset of the set of validation criteria corresponding to the first domain; 
reporting, on a user computing device, information indicating the difference; and
determining whether to validate the whether the difference satisfies the first subset of the set of validation criteria, wherein the platform testing module is configured to continue validating the functionalities across the plurality of domains in the second hosting platform based on the shadow testing of the second hosting platform over the period of time.

2.	(Currently Amended) The platform testing system of claim 1, wherein the second hosting platform mirrors the functionalities of the first  hosting platform.

3.	(Currently Amended) The platform testing system of claim 1, wherein the operations further comprise:
obtaining a first plurality of responses corresponding to a first plurality of transaction requests processed by the first  hosting platform;
obtaining a second plurality of responses corresponding to a second plurality of transaction requests processed by the second  hosting platform; and
comparing the first plurality of responses against the second plurality of responses, wherein the correlation table is generated further based on the comparing.

4.	(Currently Amended) The platform testing system of claim 3, wherein the operations further comprise:
determining that values corresponding to a first attribute between at least a portion of the first and second pluralities of responses are different;
determining that the portion exceeds a predetermined threshold; and
in response to determining that the portion exceeds the predetermined threshold, designating the first attribute as a first attribute type in the correlation table 

5.	(Currently Amended) The platform testing system of claim 1, wherein each of the first response and the second response comprises values corresponding to a set of attributes, and wherein the operations further comprise:
determining one or more attributes associated with a second attribute type from the set of attributes based on the correlation table 
determining whether a first subset of values from the first response corresponding to the one or more attributes matches a second subset of values from the second response corresponding to the one or more attributes, wherein the difference is determined to satisfy the first subset of the set of validation criteria when the first subset of values matches the second subset of values.

6.	(Currently Amended) The platform testing system of claim 1, wherein the first hosting platform comprises a first data storage device storing account data associated with a plurality of users, and wherein the operations further comprise:
copying the account data from the first data storage device to a second data storage device in the second hosting platform.

7.	(Currently Amended) The platform testing system of claim 1, wherein the first hosting platform comprises a first network-enabled application hosting server, and wherein the second hosting platform comprises a second network-enabled application hosting server different from the first network-enabled application hosting server.

8.	(Currently Amended) The platform testing system of claim 1, wherein the first hosting platform comprises a first set of servers and hardware networking equipment hosted by a first entity, and wherein the second hosting platform comprises a second set of servers and hardware networking equipment hosted by a second entity.

9.	(Currently Amended) A method for migrating functionalities of a first hosting platform associated with a service provider to a second hosting platform associated with the service provider, wherein the first hosting platform is configured to provide transaction services to user computing devices in a plurality of domains via an electronic communication network, wherein each domain in the plurality of domains is associated with a distinct online service provided by a distinct application of the first hosting platform, wherein a platform testing system is configured to test and validate the functionalities in the second hosting platform by shadow testing the second hosting platform across the plurality of domains over a period of time, and wherein the method comprises
monitoring, by one or more hardware processors associated with the platform testing system, responses from the first and second hosting platforms during processing transaction requests across the plurality of domains;
determining, by the one or more hardware processors and based on the responses from the first and second hosting platforms, a set of validation criteria for validating the functionalities in the second hosting platform across the plurality of domains, wherein the set of validation criteria comprises at least one critical validation criterion and at least one non-critical validation criterion;
storing the set of validation criteria in a data storage;
providing, by the one or more hardware processors associated with the platform testing system, a user interface that enables designated users with domain knowledge to modify the set of validation criteria;
generating, by the one or more hardware processors, a correlation table for modifying transaction requests for the second hosting platform based on the modified set of validation criteria and the past responses generated by the first and second hosting platforms, wherein the correlation table comprises a mapping between first request attribute values associated with the first hosting platform and second request attribute values associated with the second hosting platform;
storing the correlation table in the data storage;
 intercepting, by the one or more hardware processors, a first transaction request associated with a first domain in the plurality of domains and intended for the first hosting platform;
determining, based on the correlation table, whether a modification to the first transaction request is required to test a functionality associated with the first transaction request in the second hosting platform;
in response to determining that the modification to the first transaction request is required, generating, by the one or more hardware processors, a second transaction request based on the first transaction request and the correlation table, wherein the generating the second transaction request comprises modifying the first transaction request based on a record in the correlation table;
transmitting the first transaction request to the first hosting platform;
transmitting the second transaction request to the second hosting platform;
receiving, from the first transaction processing system, a first response for the first transaction request
receiving, from the second transaction processing system, a second response for the second transaction request

comparing [[a]] the first response against [[a]] the second response; 
determining whether the second response satisfies a subset of the set of validation criteria corresponding to the first domain;
reporting, on a user computing device, data indicating a result of the comparing; and
determining whether to validate the hosting platform the result of the comparing, wherein the platform testing system is configured to continue validating the functionalities across the plurality of domains in the second hosting platform based on the shadow testing of the second hosting platform over the period of time.

10.	(Currently Amended) The method of claim 9, further comprising deploying 

11.	(Currently Amended) The method of claim 9, further comprising:
determining that a difference between a first value in the first response and a second value in the second response does not exceed a threshold; and
storing a correlation between the first value and the second value in the correlation table.

12.	(Currently Amended) The method of claim 11, further comprising:
receiving a request to analyze a transaction associated with the first value;
retrieving information associated with the processing of the second transaction request by the second transaction processing system based on the correlation between the first value and the second value; and
providing the information to a second user computing device.

13.	(Currently Amended) The method of claim 9, further comprising:
determining that a difference between a first value in the first response response the subset of the set of validation criteria; and
determining a defect of the second hosting platform based on the difference.

14.	(Currently Amended) The method of claim 9, further comprising:
obtaining a first plurality of responses corresponding to a first plurality of transaction requests processed by the first transaction processing system;
obtaining a second plurality of responses corresponding to a second plurality of transaction requests processed by the second transaction processing system; and
comparing the first plurality of responses against the second plurality of responses, wherein the correlation table is generated further 

15.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions usable for migrating functionalities of a first hosting platform associated with a service provider to a second hosting platform associated with the service provider, wherein the first hosting platform is configured to provide transaction services to user computing devices in a plurality of domains via an electronic communication network, wherein each domain in the plurality of domains is associated with a distinct online service provided by a distinct application of the first hosting platform, wherein a platform testing system is configured to test and validate the functionalities in the second hosting platform by shadow testing the second hosting platform across the plurality of domains over a period of time, and wherein the machine-readable instructions are executable to cause a machine associated with the platform testing system to perform operations comprising:
monitoring responses from the first and second hosting platforms during processing transaction requests across the plurality of domains;
determining, based on the responses from the first and second hosting platforms, a set of validation criteria for validating the functionalities in the second hosting platform across the plurality of domains, wherein the set of validation criteria comprises a critical validation criterion and a non-critical validation criterion;
storing the modified set of validation criteria in a data storage;
providing a user interface that enables designated users with domain knowledge to modify the set of validation criteria;
generating a correlation table for modifying transaction requests for the second hosting platform based on the modified set of validation criteria and the past responses generated by the first and second hosting platforms, wherein the correlation table comprises a mapping between first request attribute values associated with the first hosting platform and second request attribute values associated with the second hosting platform;
storing the correlation table in the data storage;
intercepting a first transaction request intended for the first hosting platform, wherein the first transaction request is associated with a first domain of the plurality of domains;
determining, based on the correlation table, whether a modification to the first transaction request is required to test a functionality associated with the first transaction request in the second hosting platform;
in response to determining that the modification to the first transaction request is required, generating a second transaction request based on the first transaction request and the correlation table, wherein the generating the second transaction request comprises modifying the first transaction request based on the correlation table;
transmitting the first transaction request to the first hosting platform;
transmitting the second transaction request to the second hosting platform;
receiving, from the first  hosting platform, a first response for the first transaction request;
receiving, from the second  hosting platform, a second response for the second transaction request;
determining a difference between the first response and the second response;
determining whether the difference satisfies a first subset of the set of validation criteria corresponding to the first domain; 
reporting, on a user computing device, information indicating the difference; and
determining whether to validate the whether the difference satisfies the first subset of the set of validation criteria, wherein the platform testing system is configured to continue validating the functionalities across the plurality of domains in the second hosting platform based on the shadow testing of the second hosting platform over the period of time. 

16.	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the second hosting platform mirrors the functionalities of the first  hosting platform.

17.	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
obtaining a first plurality of responses corresponding to a first plurality of transaction requests processed by the first transaction processing system;
obtaining a second plurality of responses corresponding to a second plurality of transaction requests processed by the second transaction processing system; and
comparing the first plurality of responses against the second plurality of responses, wherein the correlation table is generated further 

18.	(Currently Amended) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise:
determining that values corresponding to a first attribute between at least a portion of the first and second pluralities of responses are different;
determining that the portion exceeds a predetermined threshold; and
in response to determining that the portion exceeds the predetermined threshold, designating the first attribute as a second attribute type in the  correlation table.

19.	(Currently Amended) The non-transitory machine-readable medium of claim 15, wherein each of the first response and the second response comprises values corresponding to a set of attributes, and wherein the operations further comprise:
determining one or more attributes associated with the first attribute type from the set of attributes based on the  correlation table; and
determining whether a first subset of values from the first response corresponding to the one or more attributes matches a second subset of values from the second response corresponding to the one or more attributes, wherein the determining whether to validate the functionality of the second hosting platform is further based on determining whether the first subset of values matches the second subset of values.

20.	(Original) The non-transitory machine-readable medium of claim 15, wherein the first hosting platform comprises a first data storage device storing account data associated with a plurality of users, and wherein the operations further comprise:
copying the account data from the first data storage device to a second data storage device in the second hosting platform.

	
Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method for facilitating the migration of various applications for user services from a first platform to a second platform.  Thus, an online service provider frequently uses a hosting platform to provide access to its users for the services offered.  These services are rendered via various online applications.  
	In addition to the software applications, the online service provider also needs a hosting platform within which the software code and the software applications are deployed. The hosting platform may include the necessary hardware and software that enables the software applications of the online service provider to provide online services to user devices over a network. For example, the hosting platform may include a data storage device for storing data associated with the online services (e.g., user account data, transaction data, etc.), hardware and/or software infrastructure for running the software applications, such as one or more computing devices that executes the software applications, an operating system, etc., hardware and/or software infrastructure for providing networking capability for the software applications, such as ports, cables that couple the computing devices to the network, a firewall for protecting the software applications, a web server for serving the webpages to user devices, etc. 
	The hosting platform may be maintained by the service provider, or by a third-party entity (e.g., Google Cloud Platform, Amazon Web Services, etc.). For reasons such as cost, an expansion of the service provider, reliability, and other reasons, an online service provider may desire to change (e.g., migrate) from an existing hosting platform to a new hosting platform. Migrating from a hosting platform to another hosting platform is an enormous task for a service provider, as many components within the new hosting platform may not work properly or may be incompatible with the software applications associated with the service provider. As the service provider does not want any interruptions and/or degradation of their services during and/or after the migration, the service provider may desire to address any potential issue before fully migrating to the new hosting platform. However, it is challenging to foresee all potential issues (e.g., defects, bugs, etc.) before the migration actually occurs.

	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
		

		A. Statutory Categories
		Independent Claim 1 is a system claim and it recites various hardware
components such as a memory and a processor. This claim therefore falls into the category of machine/manufacture. Claim 9 is a method claim and therefore falls into the category of a “process.” Claim 15 is a non-transitory CRM claim. This claim therefore falls into the category of machine/manufacture.
		B. The Claim Recites an Abstract Idea
		Claim 1 is illustrative of the rejection of all claims.
		Claim 1 recites – either in a previous version or in the Amendment -  the limitation:
	“receiving an indication of a first transaction request being transmitted to a first
	transaction processing system in a first hosting platform;

	generating a second transaction request based on the first transaction request;

	transmitting the second transaction request to a second transaction processing
	system in a second hosting platform;”


	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods. 
	In this case, the fundamental economic principle or practice is the common
practice of comparing performance of two separate systems or prices. For example, it
is extremely common to compare prices on two distinct websites. It is also common to
compare performance and speed using two different apps. Some persons compare wifi
speeds using different available networks. 
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
		C.	The Claim Integrates the Abstract Idea into a Practical Application
		However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized components, such as a 
“platform testing system,” “first and second hosting platforms,” “an electronic communication network,” a “user interface,” a “user computing device,” and – importantly – a “correlation table. “  Furthermore, these components are recited as interacting in significant and specific ways.  The interface is configured to allow users to input and modify criteria required to validate the new or “second” hosting platform.  
Thus, the claim recites interaction between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
a platform testing system usable for migrating functionalities of a first hosting platform associated with a service provider to a second hosting platform associated with the service provider, 
the first hosting platform is configured to provide transaction services to user computing devices in a plurality of domains via an electronic communication network, 
each domain in the plurality of domains is associated with a distinct online service provided by a distinct application of the first hosting platform, 
the platform testing system is configured to test and validate the functionalities in the second hosting platform by shadow testing the second hosting platform across the plurality of domains over a period of time, 
a non-transitory memory; 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory 
monitoring responses from the first and second hosting platforms during processing transaction requests across the plurality of domains;
determining a set of validation criteria for validating the functionalities in the second hosting platform across the plurality of domains, 
the set of validation criteria comprises critical validation criteria and non-critical validation criteria;
storing the set of validation criteria in a data storage;
providing a user interface that enables designated users with domain knowledge to modify the set of validation criteria;
generating a correlation table for modifying transaction requests for the second hosting platform based at least in part on the modified set of validation criteria and the responses from the first and second hosting platforms, 
the correlation table comprises a mapping between first request attribute values associated with the first hosting platform and second request attribute values associated with the second hosting platform;
storing the correlation table in the data storage;
receiving an indication of a first transaction request associated with a first domain in the plurality of domains and intended for being transmitted to a first transaction processing system in a the first hosting platform;
determining, by the platform testing module and based on the correlation table, whether a modification to the first transaction request is required to test a functionality associated with the first transaction request in the second hosting platform;
generating, by the platform testing module, a second transaction request based on the first transaction request and the correlation table, wherein the generating the second transaction request comprises modifying the first transaction request based on a record in the correlation table;
transmitting the first transaction request to the first hosting platform;
transmitting the second transaction request to a second transaction processing system in a the second hosting platform;
receiving, from the first hosting platform transaction processing system, a first response for the first transaction request;
receiving, from the second hosting platform transaction processing system, a second response for the second transaction request;
determining a difference between the first response and the second response;
determining that whether the difference satisfies a first subset of the set of validation criteria corresponding to the first domain; 
reporting, on a user computing device, information indicating the difference; and
determining whether to validate the functionality of the second hosting platform,
the platform testing module is configured to continue validating the functionalities across the plurality of domains in the second hosting 
	
		D.	The Claims are Eligible 
		The limitations identified above constitute an improvement to the technology of automated computer implemented auto financing systems.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, automatically determining validation criteria, including critical and non-critical criteria, and automatically generating a correlation table for incoming requests.  
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problem discussed at [0004] and [0015] of Applicant’s specification in that the improvement allows for an improved migration testing system.  
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of platform migration testing.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components and the user interface that is generated which is used to efficiently and quickly allow a user to validate a new hosting platform.  Accordingly, the claimed testing system solves the technical problem mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
		E.	The Claim Recites Significantly More than the Abstract Idea
		This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  The claim is therefore eligible under §101.  

 	

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed invention which provides for correlation table to efficiently test the functionalities of a new hosting platform.  The claimed platform testing system monitors (or intercept ) incoming traffic (e.g. transaction requests) for the set of transaction processing systems running on the first hosting platform. The incoming traffic may include different transaction requests generated and transmitted by user devices associated with users of the online service provider. For at least a portion (or all) of the incoming requests transmitted to the first hosting platform, the platform testing system may generate – using the correlation table - corresponding transaction requests for the second hosting platform.   In prior systems, the platform testing system may simply duplicate the transaction requests that were transmitted to the first hosting platform. However, in many instances, simply duplicating the transaction request may lead to incorrect processing of transaction and corruption of data.  Thus, in the claimed invention, the platform testing system may include a correlation table that maps data associated with the first hosting platform to data associated with the second hosting platform. 
	Therefore, the prior art of record fails to teach or suggest the above system and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   
  The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent Publication No. 2008/0301136 to De Pauw et al.  This reference is relevant to the features of migrating messaging platforms.
U.S. Patent Publication No. 2019/0065351 to Rakhmilevich et al.  This reference is relevant to the features of  conversion rules for migrating platforms.
U.S. Patent Publication No. 2017/0373935 to Subramanian et al.  This reference is relevant to the features of web platform migration.
U.S. Patent Publication No. 2007/0011209 to Wietsbach et al.  This reference is relevant to the features of migrating databases to a new platform.
U.S. Patent Publication No. 2015/0264128 to Huang et al.  This reference is relevant to the features of confirmance testing the migration performance.
U.S. Patent Publication No. 2011/0179150 to Ravichandrau et al.  This reference is relevant to the features of a virtual network for migration.
U.S. Patent Publication No. 2012/0221845 to Ferris.  This reference is relevant to the features of data migration.
PCT Patent Publication No. WO 2009/111799 to Mickolov et al.  This reference is relevant to the features of migrating applications to the cloud.
PCT Patent Publication No. WO 2011/000323 to Shen.  This reference is relevant to the features of virtual machine migration.


Non-Patent Literature:
	Zhang et al., “A Black-Box Strategy to Migrate GUI-based Legacy Systems to Web Services,” 2008 IEEE International Symposium on Service-Oriented System Engineering, 2008
	Kooijimans et al., “Considerations for Transitioning Highly Available Applications to System z,” ibm.com/redbooks, 2011
	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Singh is considered the closest.  Singh is in the same field of endeavor as the claimed invention and relates to a system configured to test the performance of a second hosting platform based on various criteria established by the entity.  However, this reference fails to teach the use of a correlation table nor the interception of a request in order to translate the request intended for a first hosting platform into a second request intended for a second hosting platform.  
Therefore, Singh does not teach the features discussed above relating to the monitoring of incoming requests and the generation of validation criteria, including critical and noncritical criteria, and the generation of a correlation table.  

	With respect to Non-Patent Literature, the publication byZhang is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention relating to the use of a correlation table and intercepting incoming transaction requests.  
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

February 26, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691